Title: From Thomas Jefferson to United States Congress, 8 November 1808
From: Jefferson, Thomas
To: United States Congress


                  
                     To the Senate &
                          House of Representatives of the US.
                  
                  The documents communicated with my public message of this day contain such portions of the correspondences therein referred to, of the ministers of the US. at Paris & London, as relate to the present state of affairs between those governments & the US. and as may be made public. I now communicate confidentially such supplementory portions of the same correspondences as I deem improper for publication; yet necessary to convey to Congress full information on a subject of their deliberations so interesting to our country.
                  
                     Th: Jefferson 
                     
                     Nov. 8. 1808.
                  
               